Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10-20 must be renumbered to claims 9-19 and the correct dependency therefrom must be updated (claims are construed to be dependent from the current value minus one to reflect the difference of Claim 9 missing), respectively.

Drawings
The drawings are objected to because:
Figures 3B and 3C are too small and the details of the figures cannot be seen.  
Figures 3A-4 do not meet 37 CFR 1.84 (l) in MPEP 608.02:  
“Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”.
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Bluetooth, Wi-FI, Zigbee Modules, QR code reader, and NFC tag reader. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “before it enters into the radiometer” and “is below a pre-determined threshold” are not found or supported in the disclosure as originally filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 6,602,074) in view of Nyholm (US 2008/0120137), and further in view of Gemunder (US 6,485,301).
Regarding claims 1-2, 4-8, 9, and 11-19, Suh teaches a radiometry system for use in dental applications comprising:
A radiometer (Col. 11, lines 34-40, “on-board radiometer”) comprising a detector cell (34, col.11, lines 34-45, “sensor window”, the sensor is the detector cell), a microprocessor (Col. 11, lines 34-45, as the device can switch between calibration and normal operation mode would have a microprocessor, as evidences by Col. 5, lines 33-67 microprocessors are used for controlling two different modes), a memory (Col. 11, lines 6-25 as the radiometer processes the light intensity and displays it there would be a memory module to store the data to be displayed. As evidenced by the prior art Col. 5, lines 33-67 has a memory which stores workable ranges on it.), a communication module (under broadest reasonable interpretation the limitation “communication module is construed to be met if a “communication module allows communication between the individual components of the radiometry system. The radiometer communicates with a light to display on an led screen values such as CAL and FAIL or the intensity value, Col. 11, lines 34-67); a curing light that is used to generate light (col. 7, lines 9-10 “a curing light”) connected to a communication module (col. 11, lines 45-58, “with a low power setting” as the light has a power settings which are communicated would have a communication module); a restoration data storage device (col. 12, lines 32-45, “non-volatile memory elements”) connected to a communication module (Col. 12, lines 32-45, as the memory enables intensity presets there would be a communication module, as the power settings and the intensity presets are separate the communication modules between the components would be different communication modules.); wherein the microprocessor is configured to record information for storage on the memory (col. 11, lines 5-25, as the processor allows for “re-programming” on the non-volatile memory elements); wherein, when the curing light is generating light, the radiometer is positioned to allow light generated by the curing light to pass through a composite material before it enters into the radiometer (as the claims are directed to an apparatus and not a method of use , as the device includes a curing light and radiometer as claimed  it would be functionally capable of allowing light to pass through a material to a radiometer when in use); wherein the radiometer is configured to send instructions to the curing light via the communication modules (Col. 11, lines 33-61, “the intensity may be calibrated using the on-board radiometer”, i.e. the radiometer would control via instructions of feedback from the radiometer the curing light calibration but not the intensity of light); wherein the curing light is configured to receive instructions via a communication module (Col. 11, lines 34-62, the light curing calibration is done via the radiometer); wherein the intensity of the light generated by the curing light is not controlled by the radiometer (col. 11, lines 34-62, the radiometer only calibrates but does not control intensity of the light).
Suh fail(s) to teach a first , second, third, and fourth set of communication modules (i.e. that the communication between components is separate rather than integral); wherein a composite material reader is configured to obtain a set of information from a package or container that contains a light-curable composite material and to send the set of information via the third set of one or more communication modules; wherein the radiometer is programmed to determine in real time the change in a rate of cure of a light-curable composite material and, when the change in the rate of cure is below a pre-determined threshold,  determine that an optimum cure time has been reached for said light-curable composite material; (claim 2) wherein the first set of one or more communication modules, the second set of one or more communication modules, the third set of one or more communication modules, and the fourth set of one or more communication modules are configured to transmit and receive information to and from the radiometer, the curing light, the composite material reader, or the restoration data storage device; (claim 4/9) wherein at least one of the radiometer or restoration data storage device receives the set of information regarding the package or container; (claim 5/12) wherein the composite material reader includes a component that is selected from the group consisting of a barcode reader, a QR code reader, and an NFC tag reader; (Claim 6/13) wherein the composite material reader includes at least one optical scanner; (claim 7) wherein the first, second , third, and fourth sets of one or more communication modules are each selected from the group consisting of Bluetooth, Wi-Fi and Zigbee modules; (claim 11) wherein the composite material reader includes a component that is configured to obtain the first set of information from the package or container that contains a light-curable composite material; (claim 14) wherein the composite material reader determines and wirelessly transmits the first set of information, and wherein the first set of information includes one or more of: a depth of the restoration; and a curing time; (claim 15) wherein the composite material reader determines and wirelessly transmits the first set of information, and wherein the first set of information further includes one or more of: a type of material; a manufacturer of the material; a serial number of the material; a lot code number of the material; a use-by date or expiration date of the material; and specification information for the material; (claim 16) wherein the restoration data storage device is configured to obtain a second set of information, wherein the second set of information includes one or more of: a name of a patient; a date of placement of a restoration; and a number and type of restored surfaces.
However, Nyhold discloses a dental care device in FIGS. 1-6b wherein a plurality of communication modules (communication indicated by arrows in Fig. 1; [0016] describes how such communication is achieved by “a local area network (LAN) and/or totally or partly as a wireless and/or mobile network” (Construed as Wi-fi under broadest reasonable interpretation); wherein data transmitted contains information of a composite material ([0018], “barcode for reading the barcode of a filling material”) and wherein one of the communication modules is between a barcode/barcode reader ([0017], “they may be separate devices”…”barcode readers”); and obtaining information from a package, the information including make/model (construed under broadest interpretation to be manufacturer and type of material) ([0018], “barcode for reading the barcode of a filling material”…”a barcode identifying their make, model”); wherein treatment time data/patient information/treatment plan such as name of patient is transmitted ([0022], “a treatment time…”electronic patient card”…”the data system may also be arranged to transmit to the dental unit a treatment plan”); wherein the composite material reader ([0034], “electronic read device”) module includes at least one optical scanner ([0034], “a camera or similar device” a camera is construed under broadest reasonable interpretation as an optical scanner). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Suh, by requiring a first , second, third, and fourth set of communication modules (i.e. that the communication between components is separate rather than integral); wherein the composite material reader is configured to obtain a set of information from a package or container that contains a light-curable composite material and to send the set of information via the third set of one or more communication modules; (claim 2) wherein the first set of one or more communication modules, the second set of one or more communication modules, the third set of one or more communication modules, and the fourth set of one or more communication modules are configured to transmit and receive information to and from the radiometer, the curing light, the composite material reader, or the restoration data storage device; (claim 4/9) wherein at least one of the radiometer or restoration data storage device receives the set of information regarding the package or container; (claim 5/12) wherein the composite material reader includes a component that is selected from the group consisting of a barcode reader, a QR code reader, and an NFC tag reader; (Claim 6/13) wherein the composite material reader includes at least one optical scanner; (claim 7) wherein the first, second , third, and fourth sets of one or more communication modules are each selected from the group consisting of Bluetooth, Wi-Fi and Zigbee modules; (claim 11) wherein the composite material reader includes a component that is configured to obtain the first set of information from the package or container that contains a light-curable composite material; (claim 14) wherein the composite material reader determines and wirelessly transmits the first set of information, and wherein the first set of information includes one or more of: a depth of the restoration; and a curing time; (claim 15) wherein the composite material reader determines and wirelessly transmits the first set of information, and wherein the first set of information further includes one or more of: a type of material; a manufacturer of the material; a serial number of the material; a lot code number of the material; a use-by date or expiration date of the material; and specification information for the material; (claim 16) wherein the restoration data storage device is configured to obtain a second set of information, wherein the second set of information includes one or more of: a name of a patient; a date of placement of a restoration; and a number and type of restored surfaces., as taught by Nyhold, for the purpose of allowing remote control of a procedure so that multiple practitioners can work together.
Suh/Nyhold fail(s) to teach  wherein the radiometer is programmed to determine in real time the change in a rate of cure of a light-curable composite material and, when the change in the rate of cure is below a pre-determined threshold,  determine that an optimum cure time has been reached for said light-curable composite material.
However, Gemunder teaches wherein the radiometer is programmed to determine the change in a rate of cure of a light-curable composite material and thereby determine whether an optmimum cure time has been reached for the light-curable composite material (Col. 3, liens 49-57; Col. 3, line 66- Col. 4, lines 1-14; Col. 4, lines 49-54, The calibration controlled by the microprocessor allows the user to select different modes of cure/automatically adjusts the rate of cure based on increments set by programming the cure time, “programmed curing time”…” The light sensor 34 of the electronic module 12 senses light intensity emitted by the curing tip 22 to permit continuous calibration of the curing lamp 16” as the sensor uses real time sensor readings to adjust the calibration of the curing lamp.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Suh/Nyholdm, by requiring wherein the radiometer is programmed to determine in real time the change in a rate of cure of a light-curable composite material and, when the change in the rate of cure is below a pre-determined threshold,  determine that an optimum cure time has been reached for said light-curable composite material, as taught by Gemunder, for the purpose of curing a dental resin. 


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 6,602,074) in view of Nyholm (US 2008/0120137), and furth in view of Gemunder (US 6,485,301), and further in view of West (US 2007/0259309).
Regarding claims 3 and 10, Suh/Nyholm/Gemunder disclose the claimed invention substantially as claimed as set forth above.
Suh/Nyholm/Gemunder fail(s) to teach wherein the radiometer is programmed to send an instruction to the curing light when the optimum cure time has been reached and the curing light is programmed to automatically turn off immediately upon receipt of said instruction.
However, West teaches a dental curing device in FIGS. 1-18 wherein the cure indication senses that optimal cure has been reached and an algorithm will determine when to signal when curing is complete and turn the light off ([0065]-[0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Suh/Nyholm/Gemunder, by requiring wherein the radiometer is programmed to send an instruction to the curing light when the optimum cure time has been reached and the curing light is programmed to automatically turn off immediately upon receipt of said instruction., as taught by West, for the purpose of de-activating the device without requiring intervention from the practitioner.
Response to Arguments
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive. 
On page 9 of applicants remarks, applicant argues that the amendments are not taught by the prior art. However, such limitations are addressed above.
On page 10, applicant argues that none of the references teach “positioned to allow light generated by the curing light to pass through a composite material before it enters into the radiometer” and “is programmed to determine in real-time the change in a rate of cure of a light-curable composite material”. However, “positioned to allow light generated by the curing light to pass through a composite material before it enters into the radiometer” is only functionally recited, as the system as set forth above includes a curing light and radiometer the light would be functionally capable of reflecting off a surface through a material to the radiometer. Furthermore, the limitation of “is programmed to determine in real-time the change in a rate of cure of a light-curable composite material” is taught by Gemunder which teaches Col. 3, lines 49-57; Col. 3, line 66- Col. 4, lines 1-14; Col. 4, lines 49-54, The calibration controlled by the microprocessor allows the user to select different modes of cure/automatically adjusts the rate of cure based on increments set by programming the cure time, “programmed curing time”…” The light sensor 34 of the electronic module 12 senses light intensity emitted by the curing tip 22 to permit continuous calibration of the curing lamp 16” as the sensor uses real time sensor readings to adjust the calibration of the curing lamp.”.
For these reasons applicants’ arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772                                                                                                                                                                                         
/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772